Citation Nr: 0821768	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder as secondary to head injury.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the RO denied service connection for an 
acquired psychiatric disorder as secondary to head injury and 
entitlement to TDIU.  The veteran timely appealed the RO's March 
2006 rating action to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the evidence of record, the Board finds 
that additional  development is necessary prior to appellate 
review of the instant claims.

First, there appears to be some question as to the veteran's 
current representative in this case.  In a February 2005 remand, 
the Board noted that in October 2005, the veteran had appointed 
the attorney listed on the title page as his representative in 
the current appeal, who replaced The American Legion.  Recently, 
however, The American Legion has filed several documents on 
behalf of the veteran, to include, but not limited to, an April 
2008 Informal Hearing Presentation.  Clarification on this point 
is warranted prior to any further appellate review of the instant 
claims. 

Second, the veteran essentially contends that he has a current 
psychiatric disability--manifested by periods of confusion and 
disorientation--which is the result of having a tree fall on his 
head during military service in 1969.  

In support of the veteran's assertions, service medical records 
show that in October 1969, while receiving treatment for an un-
related disability, he gave a history of having been hit on the 
top of his head by a tree three nights previously.  It was noted 
than the veteran had worn his "steel pat."  There was no 
evidence of unconsciousness.  An October 1969 report, along with 
the remainder of the service medical records, to include an 
October 1969 service discharge examination report, are devoid of 
any subjective complaints, clinical findings and diagnoses of any 
psychiatric pathology.  The veteran was found to have been 
psychiatrically "normal" at discharge.  On an October 1969 
Report of Medical History, the denied having a history of head 
injury, nervous trouble of any sort, depression or excessive 
worry, frequent trouble sleeping, and loss of memory/amnesia.  

Post-service evidence in support of the veteran's claim for 
includes opinions of two private physicians to the effect that 
the appellant's "symptoms" and "disability" were the result of 
the traumatic brain injury from 1969, which was exacerbated by a 
1983 CVA (see, treatment reports, dated in May, September and 
December 2006, prepared by E. R., M. D., and S. A., M. D., 
respectively).  However, neither physican diagnosed a psychiatric 
disability as claimed by the veteran. 

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for triggering VA's duty to provide an examination 
is low. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions. However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

In this case, as the veteran has reported a continuity of 
psychiatric symptomatology, such as being disoriented and 
confused since the 1969 in-service tree accident, and there is 
in-service evidence of said accident, in conjunction with private 
medical suggesting that he currently suffers from "symptoms" 
and "disability," a VA examination is needed to obtain a 
competent medical opinion as to whether he currently has an 
acquired psychiatric order that is related to an event or 
incident during military service.

Additionally, in a September 2006 letter to VA, S. A. M. D., 
indicated that the veteran had been a patient of Scherer Family 
Medicine for the previous six years.  Records of this treatment 
are not part of the claims file.  VA has a duty to obtain records 
of relevant treatment reported by private medical professionals.  
Massey v. Brown, 7 Vet App 204 (1994). 

The TDIU claim is inextricably intertwined with the claim  for 
service connection for acquired psychiatric disorder. In other 
words, if service connection is for the claimed disability, this 
may impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [two or more issues are inextricably intertwined 
if one claim could have significant impact on the other].  Action 
on the veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to ascertain his 
intentions regarding representation in the 
current appeal.  He should be advised that 
the claims file does not contain a current 
VA Form 21-22 indicating that The American 
Legion is his current representative.  If 
it his intention to have AL represent him 
in the instant appeal, he should submit a 
properly executed VA Form 21-22.  If, 
however, the veteran does not desire the AL 
to be his current representative, the 
claims file must be sent to Sean A. Raven, 
Esquire for the purpose of providing him an 
opportunity to review the claims file and 
provide written argument in support of the 
veteran's appeal. 

2.  After securing any necessary 
authorization from the veteran, obtain any 
records pertaining to the appellant from 
the Scherer Family Medicine, University of 
Pittsburgh Medical Center, 4927 Route 8, 
Allison Park, Pennsylvania 15101.  If these 
records can not be obtained, documentation 
stating this fact must be associated with 
the claims file.

3.  After completion of #2, schedule the 
veteran for a VA psychiatric examination to 
determine the nature and likely etiology of 
any current acquired psychiatric disorder 
found on examination.  The examiner must 
review the claims file and note such review 
in the examination report or in an 
addendum.

The examiner must answer the following 
general question:  is it at least as likely 
as not (50 percent probability or more) 
that any currently diagnosed acquired 
psychiatric disorder(s) began in service, 
is the result of an incident or disease in 
service, or had its onset within the first 
post-service year?  
In formulating the above-requested opinion, 
the examiner is referred to service medical 
records, dated in October 1969, pertaining 
to the veteran's report of having been hit 
on the head by a falling tree.  The VA 
examiner is also requested to comment upon 
the opinions, dated in May, September and 
December 2006, prepared by E. R., M. D., 
and S. A., M. D., respectively).  

4.  Then, readjudicate the claims on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his attorney, or, if 
indicated, The American Legion, should be 
issued an appropriate supplemental statement 
of the case and afforded an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order. 

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board, however, takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



